 



Exhibit 10.15
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”), is entered into as of
the 28th day of September, 2006, by and among Across America Real Estate Corp.,
a Colorado corporation (the “Company”) and BOCO Investments, LLC, a Colorado
limited liability company and GDBA Investments, LLLP, a Colorado limited
liability limited partnership and Joseph C. Zimlich (each, a “Series A Holder”
and, together, the “Series A Holders”).
Recitals
     WHEREAS, the Company the Series A Holders are parties to that certain
Securities Purchase Agreement dated September 28, 2006 (the “Purchase
Agreement”); and
     WHEREAS, as a condition of closing the transactions contemplated by the
Purchase Agreement, the Company has agreed to provide the Series A Holders with
registration rights as set forth below.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and for other valuable consideration, receipt of which is
hereby acknowledged, the parties hereto hereby agree with each other as follows:
1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
respective meanings:
     (a) “Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions are closed in the State of Colorado.
     (b) “Commission” means the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.
     (c) “Common Stock” means the common stock, $0.001 par value per share, of
the Company.
     (d) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the
Commission issued under such Act, as they each may, from time to time, be in
effect.
     (e) “Initiating Holders” means the Shareholders initiating a request for
registration pursuant to Section 2.1(a), 2.1(b) or 2.1(c), as the case may be.
     (g) “Other Holders” shall mean holders of securities of the Company (other
than the Shareholders) who are entitled, by contract with the Company, to have
securities included in a Registration Statement.

 



--------------------------------------------------------------------------------



 



     (h) “Prospectus” means the prospectus included in any Registration
Statement, as amended or supplemented by an amendment or prospectus supplement,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such Prospectus.
     (i) “Registration Expenses” means the expenses described in Section 2.4.
     (j) “Registrable Shares” means the shares of Common Stock issued or
issuable upon conversion of the Shares and any other shares of Common Stock
issued in respect of such shares because of stock splits, stock dividends,
reclassifications, recapitalizations, or similar events; provided, however, that
shares of Common Stock which are Registrable Shares shall cease to be
Registrable Shares upon any sale pursuant to a Registration Statement or
Rule 144 under the Securities Act. Wherever reference is made in this Agreement
to a request or consent of holders of a certain percentage of Registrable
Shares, the determination of such percentage shall include shares of Common
Stock issuable upon conversion of the Shares even if such conversion has not
been effected.
     (k) “Registration Statement” means a registration statement filed under the
Securities Act, other than a registration statement on Form S-8 or Form S-4 (or
any successor form).
     (l) “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.
     (m) “Selling Shareholder” means any Shareholder owning Registrable Shares
included in a Registration Statement.
     (n) “Shares” means all shares of Series A Preferred Stock.
     (o) “Shareholders” means the Series A Holders, any Other Holders and any
persons or entities to whom the rights granted under this Agreement are
transferred or acquired by any Series A Holders or Other Holders, their
successors or assigns pursuant to Section 3 hereof.
     (p) “‘33 Act Offering” means an underwritten public offering of shares of
Common Stock pursuant to an effective Registration Statement.

-2-



--------------------------------------------------------------------------------



 



2. Registration Rights.
     2.1 Demand Registrations.
     (a) At any time beginning six months after the closing of a ‘33 Act
Offering, the Series A Holders holding in the aggregate at least fifty percent
(50%) of the Registrable Shares may request, in writing, that the Company effect
the registration on Form S-1 (or any successor form), under the Securities Act
of the Registrable Shares owned by such Series A Holder.
     (b) At any time upon receipt of a Mandatory Conversion Notice for the
Shares (as defined in the Company’s Articles of Incorporation, as amended), the
Series A Holder receiving such notice may request, in writing, that the Company
effect the registration on Form S-1 (or any successor form), under the
Securities Act of the Registrable Shares owned by such Series A Holder.
     (c) At any time after the Company becomes eligible to file a Registration
Statement on Form S-3 (or any successor form relating to secondary offerings),
the Series A Holders holding in the aggregate at least fifty percent (50%) of
the Registrable Shares may request, in writing, that the Company effect the
registration on Form S-3 (or such successor form), of such Series A Holder’s
Registrable Shares.
     (d) Upon receipt of any request for registration under the Securities Act
pursuant to this Section 2, the Company shall promptly give written notice of
such proposed registration to all other Shareholders. Such Shareholders shall
have the right, by giving written notice to the Company within thirty (30) days
after the Company provides its notice, to elect to have included in such
registration such of their Registrable Shares as such Shareholders may request
in such notice of election, subject in the case of an underwritten offering to
the approval of the managing underwriter as provided in Section 2.1(e) below.
Thereupon, the Company shall, as expeditiously as possible, use its best efforts
to effect the registration on an appropriate registration form of all
Registrable Shares which the Company has been requested to so register,
provided, however, that in the case of a registration requested under
Section 2.1(c), the Company will only be obligated to effect such registration
on Form S-3 (or any successor form).
     (e) If the Initiating Holders intend to distribute the Registrable Shares
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to Section 2.1(a), (b) or (c),
as the case may be, and the Company shall include such information in its
written notice referred to in Section 2.1(d). The right of any other Shareholder
to include its Registrable Shares in such registration pursuant to
Section 2.1(a), (b) or (c), as the case may be, shall be conditioned upon such
other Shareholder’s participation in such underwriting on the terms set forth
herein. If the managing underwriter determines that the marketing factors
require a limitation of the number of shares to be underwritten, the number of
Registrable Shares to be included in a Registration Statement filed pursuant to
this Section 2.1, shall be reduced pro rata among the requesting Shareholders
based on the quotient of (1) the total Registrable Shares to be included in the
Registration Statement, divided by (2) the total number of Registrable Shares
that requested registration; provided, however, that in no event shall the

-3-



--------------------------------------------------------------------------------



 



Shares to be sold by the Series A Holders be reduced to below twenty-five
percent (25%) of the total amount of securities to be included in the
registration.
     (f) The Initiating Holders shall have the right to select the managing
underwriter(s) for any underwritten offering requested pursuant to this
Section 2.1, subject to the approval of the Company, which approval will not be
unreasonably withheld.
     (g) The Company shall not be required to effect more than two
(2) registrations pursuant to Section 2.1(a); provided, however, that the
Company shall not be required to effect the second of such two (2) registrations
in the event that (i) the Company is eligible to file a Registration Statement
on Form S-3 (or any successor form), and (ii) the Shareholders have had the
opportunity to register all of their Registrable Shares under the Securities Act
pursuant to Section 2.2 hereof. In addition, the Company shall not be required
to effect any registration (other than on Form S-3 or any successor form
relating to secondary offerings) (i) within ninety (90) days after the effective
date of any other Registration Statement of the Company on Form S-1 (or any
successor form) or (ii) during the one hundred and eighty (180) day period
commencing with the date of the Company’s initial ‘33 Act Offering. For purposes
of this Section 2.1(g), a Registration Statement shall not be counted until such
time as such Registration Statement has been declared effective by the
Commission and the related sale is consummated (in the case of an underwritten
offering). There shall be no limitations as to the number of registrations the
Series A Holders may request under Section 2.1(b) or (c).
     (h) If at the time of any request to register Registrable Shares by
Initiating Holders pursuant to this Section 2.1, the Company is engaged or has
plans to engage in a registered public offering or is engaged in any other
activity which, in the good faith determination of the Company’s Board of
Directors, would be adversely affected by the requested registration, then the
Company may at its option direct that such request be delayed for a period not
in excess of ninety (90) days from the date of such request, such right to delay
a request to be exercised by the Company not more than once in any 12-month
period.
     2.2 Piggyback Registration.
     (a) Whenever the Company proposes to file a Registration Statement (other
than a Registration Statement filed pursuant to Section 2.1) at any time and
from time to time, it will, prior to such filing, give written notice to all
Shareholders of its intention to do so. Upon the written request of a
Shareholder or Shareholders, given within twenty (20) days after the Company
provides such notice (which request shall state the intended method of
disposition of such Registrable Shares), the Company shall use its best efforts
to cause all Registrable Shares which the Company has been requested by such
Shareholder or Shareholder to register to be registered under the Securities Act
to the extent necessary to permit their sale or other disposition in accordance
with the intended methods of distribution specified in the request of such
Shareholder or Shareholders; provided, however, that the Company shall have the
right to postpone or withdraw any registration effected pursuant to this
Section 2.2 without obligation to any Shareholder.

-4-



--------------------------------------------------------------------------------



 



     (b) If the registration for which the Company gives notice pursuant to
Section 2.2(a) is a registered public offering involving an underwriting, the
Company shall so advise the Shareholders as a part of the written notice given
pursuant to Section 2.2(a). In such event, the right of any Shareholder to
include its Registrable Shares in such registration pursuant to Section 2.2
shall be conditioned upon such Shareholder’s participation in such underwriting
on the terms set forth herein. All Shareholders proposing to distribute their
securities through such underwriting shall (together with the Company, Other
Holders, and any officers or directors distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for the underwriting by the Company;
provided, however, that such underwriting agreement shall not provide for
indemnification or contribution obligations on the part of Shareholders
materially greater than the obligations of the Shareholders pursuant to
Section 2.5. Notwithstanding any other provision of this Section 2.2, if the
managing underwriter determines that the inclusion of all shares requested to be
registered would adversely affect the offering, the Company may limit the number
of Registrable Shares to be included in the registration and underwriting. The
Company shall so advise all holders of Registrable Shares requesting
registration, and the number of shares that are entitled to be included in the
registration and underwriting shall be allocated in the following manner. The
securities of the Company held by the officers and directors of the Company
shall be excluded from such registration and underwriting to the extent deemed
advisable by the managing underwriter and then, and, if a further limitation on
the number of shares is required, the number of shares that may be included in
such registration and underwriting shall be allocated among all Shareholders and
Other Holders requesting registration in proportion, as nearly as practicable
(and subject to a Series A Holder’s rights under Section 2.1(d)), to the
respective number of shares of Common Stock (on an as-converted basis) which
they held at the time the Company gives the notice specified in Section 2.2(a);
provided, however, that the number of Registrable Shares permitted to be
included therein shall in any event be at least 50% of the securities included
therein (based on aggregate market values). If any Shareholder or Other Holder
would thus be entitled to include more securities than such holder requested to
be registered, the excess shall be allocated among other requesting Shareholders
and Other Holders pro rata in the manner described in the preceding sentence. If
any holder of Registrable Shares or any Other Holder disapproves of the terms of
any such underwriting, such person may elect to withdraw therefrom by written
notice to the Company, and any Registrable Shares or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
     2.3 Registration Procedures.
     (a) If and whenever the Company is required by the provisions of this
Agreement to use its best efforts to effect the registration of any Registrable
Shares under the Securities Act, the Company shall:
          (i) file with the Commission a Registration Statement with respect to
such Registrable Shares and use its best efforts to cause that Registration
Statement to become effective as soon as possible;

-5-



--------------------------------------------------------------------------------



 



          (ii) as expeditiously as possible prepare and file with the Commission
any amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to comply with the
provisions of the Securities Act (including the anti-fraud provisions thereof)
and to keep the Registration Statement effective for 12 months from the
effective date or such lesser period until all such Registrable Shares are sold;
          (iii) as expeditiously as possible furnish to each Selling Shareholder
such reasonable numbers of copies of the Prospectus, including any preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as such Selling Shareholder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Shares owned
by such Selling Shareholder,
          (iv) as expeditiously as possible use its best efforts to register or
qualify the Registrable Shares covered by the Registration Statement under the
securities or “blue sky” laws of such states as the Selling Shareholders shall
reasonably request, and do any and all other acts and things that may be
necessary or desirable to enable the Selling Shareholders to consummate the
public sale or other disposition in such states of the Registrable Shares owned
by the Selling Shareholder; provided, however, that the Company shall not be
required in connection with this paragraph (iv) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction;
          (v) as expeditiously as possible, cause all such Registrable Shares to
be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed;
          (vi) promptly provide a transfer agent and registrar for all such
Registrable Shares not later than the effective date of such registration
statement;
          (vii) promptly make available for inspection by the Selling
Shareholders, any managing underwriter participating in any disposition pursuant
to such Registration Statement, and any attorney or accountant or other agent
retained by any such underwriter or selected by the Selling Shareholders, all
financial and other records, pertinent corporate documents and properties of the
Company and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement;
          (viii) as expeditiously as possible, notify each Selling Shareholder,
promptly after it shall receive notice thereof, of the time when such
Registration Statement has become effective or a supplement to any Prospectus
forming a part of such Registration Statement has been filed; and
          (ix) as expeditiously as possible following the effectiveness of such
Registration Statement, notify each seller of such Registrable Shares of any
request by the Commission for the amending or supplementing of such Registration
Statement or Prospectus.

-6-



--------------------------------------------------------------------------------



 



     (b) If the Company has delivered a Prospectus to the Selling Shareholders
and after having done so the Prospectus is amended to comply with the
requirements of the Securities Act, the Company shall promptly notify the
Selling Shareholders and, if requested, the Selling Shareholders shall
immediately cease making offers of Registrable Shares and return all
Prospectuses to the Company. The Company shall promptly provide the Selling
Shareholders with revised Prospectuses and, following receipt of the revised
Prospectuses, the Selling Shareholders shall be free to resume making offers of
the Registrable Shares.
     (c) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify all Selling Shareholders to such effect,
and, upon receipt of such notice, each such Selling Shareholder shall
immediately discontinue any sales of Registrable Shares pursuant to such
Registration Statement until such Selling Shareholder has received copies of a
supplemented or amended Prospectus or until such Selling Shareholder is advised
in writing by the Company that the then current Prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. Notwithstanding anything
to the contrary herein, the Company shall not exercise its rights under this
Section 2.3(c) to suspend sales of Registrable Shares for a period in excess of
ninety (90) days in any 12-month period.
     2.4 Allocation of Expenses. The Company will pay all Registration Expenses
for all registrations under this Agreement; provided, however, that if a
registration under Section 2.1 is withdrawn at the request of the Initiating
Holders (other than as a result of information concerning the business or
financial condition of the Company which is made known to the requesting
Shareholders after the date on which such registration was requested) and if the
Initiating Holders elect not to have such registration counted as a registration
requested under Section 2.1, the requesting Shareholders shall pay the
Registration Expenses of such registration pro rata in accordance with the
number of their Registrable Shares included in such registration. For purposes
of this Section, the term “Registration Expenses” shall mean all expenses
incurred by the Company in complying with this Agreement, including, without
limitation, all registration and filing fees, exchange listing fees, printing
expenses, fees and expenses of counsel for the Company and the fees and expenses
of one counsel selected by the Selling Shareholders to represent the Selling
Shareholders, state “blue sky” fees and expenses, and the expense of any special
audits incident to or required by any such registration, but excluding
underwriting discounts, selling commissions and the fees and expenses of Selling
Shareholders’ own counsel (other than the counsel selected to represent all
Selling Shareholders).
     2.5 Indemnification and Contribution.
     (a) In the event of any registration of any of the Registrable Shares under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless the seller of such Registrable Shares, each underwriter of such
Registrable Shares, and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act

-7-



--------------------------------------------------------------------------------



 



or the Exchange Act against any losses, claims, damages or liabilities, joint or
several, to which such seller, underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, state securities or “blue
sky” laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
Registration Statement under which such Registrable Shares were registered under
the Securities Act, any preliminary prospectus or final prospectus contained in
the Registration Statement, or any amendment or supplement to such Registration
Statement, or arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Company will reimburse such seller,
underwriter and each such controlling person for any legal or any other expenses
reasonably incurred by such seller, underwriter or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any untrue statement or omission made in such
Registration Statement, preliminary prospectus or prospectus, or any such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company in writing by or on behalf of such seller, underwriter
or controlling person specifically for use in the preparation thereof.
     (b) In the event of any registration of any of the Registrable Shares under
the Securities Act pursuant to this Agreement, each seller of Registrable
Shares, severally and not jointly, will indemnify and hold harmless the Company,
each of its directors and officers and each underwriter (if any) and each
person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages or liabilities, joint or several, to which the Company, such directors
and officers, underwriter or controlling person may become subject under the
Securities Act, Exchange Act, state securities or “blue sky” laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information relating to such seller furnished in writing
to the Company by or on behalf of such seller specifically for use in connection
with the preparation of such Registration Statement, prospectus, amendment or
supplement; provided, however, that the obligations of a Shareholder hereunder
shall be limited to an amount equal to the net proceeds to such Shareholder of
Registrable Shares sold in connection with such registration.
     (c) Each party entitled to indemnification under this Section (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the

-8-



--------------------------------------------------------------------------------



 



defense of any such claim or any litigation resulting therefrom; provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld); and provided further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section except to the extent
that the Indemnifying Party is adversely affected by such failure. The
Indemnified Party may participate in such defense at such party’s expense;
provided, however, that the Indemnifying Party shall pay such expense if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding; provided further, that in no event shall the
Indemnifying Party be required to pay the expenses of more than one law firm per
jurisdiction as counsel for the Indemnified Party. The Indemnifying Party also
shall be responsible for the expenses of such defense if the Indemnifying Party
does not elect to assume such defense. No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such claim or litigation, and no Indemnified Party shall consent to entry of
any judgment or settle such claim or litigation without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld.
     (d) In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 2.5 is
due in accordance with its terms but for any reason is held to be unavailable to
an Indemnified Party in respect to any losses, claims, damages and liabilities
referred to herein, then the Indemnifying Party shall, in lieu of indemnifying
such Indemnified Party, contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities to
which such party may be subject in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Shareholders on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Shareholders shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of material fact related to information supplied by the Company
or the Shareholders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Shareholders agree that it would not be just and equitable
if contribution pursuant to this Section 2.5 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above. Notwithstanding the provisions
of this paragraph of Section 2.5, (a) in no case shall any one Shareholder be
liable or responsible for any amount in excess of the net proceeds received by
such Shareholder from the offering of Registrable Shares and (b) the Company
shall be liable and responsible for any amount in excess of such proceeds;
provided, however, that no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which

-9-



--------------------------------------------------------------------------------



 



a claim for contribution may be made against another party or parties under this
Section, notify such party or parties from whom contribution may be sought, but
the omission so to notify such party or parties from whom contribution may be
sought shall not relieve such party from any other obligation it or they may
have thereunder or otherwise under this Section. No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its prior written consent, which consent shall not be unreasonably
withheld.
     2.6 Other Matters with Respect to Underwritten Offering. In the event that
Registrable Shares are sold pursuant to a Registration Statement in an
underwritten offering pursuant to Section 2.1, the Company agrees to (a) enter
into an underwriting agreement containing customary representations and
warranties with respect to the business and operations of the Company and
customary covenants and agreements to be performed by the Company, including,
without limitation, customary provisions with respect to indemnification by the
Company of the underwriters of such offering; (b) use its best efforts to cause
its legal counsel to render customary opinions to the underwriters and the
Selling Shareholders with respect to the Registration Statement; and (c) use its
best efforts to cause its independent public accounting firm to issue customary
“comfort letters” to the underwriters and the Selling Shareholders with respect
to the Registration Statement.
     2.7 Information by Holder. Each holder of Registrable Shares included in
any registration shall furnish to the Company such information regarding such
holder and the distribution proposed by such holder as the Company may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.
     2.8 “Stand-Off” Agreement; Confidentiality of Notices. Each Shareholder, if
requested by the Company shall not sell or otherwise transfer or dispose of any
Registrable Shares or other securities of the Company held by such Shareholder
for a period of one hundred and eighty (180) days following the effective date
of a Registration Statement; provided, however, that:
     (a) such agreement shall only apply to the initial ‘33 Act Offering; and
     (b) all shareholders of the Company then holding at least 1% of the
outstanding Common Stock (on an as-converted basis) and all employees, officers
and directors of the Company enter into similar agreements.
     The Company may impose stop-transfer instructions with respect to the
Registrable Shares or other securities subject to the foregoing restriction
until the end of such one hundred and eighty (180) day period.
     Any Shareholder receiving any written notice from the Company regarding the
Company’s plans to file a Registration Statement shall treat such notice
confidentially and shall not disclose such information to any person other than
as necessary to exercise its rights under this Agreement.

-10-



--------------------------------------------------------------------------------



 



     2.9 Limitations on Subsequent Registration Rights. The Company shall not,
without the prior written consent of Shareholders holding at least a majority of
the Registrable Shares then held by all Shareholders, enter into any agreements
(other than this Agreement) with any holder or prospective holder of any
securities of the Company which grant such holder or prospective holder rights
to include securities of the Company in any Registration Statement, unless
(a) such rights to include securities in a registration initiated by the Company
or by Shareholders are not more favorable than the rights granted to Other
Holders under Section 2.2 of this Agreement, and (b) no rights are granted to
initiate a registration, other than registration pursuant to a registration
statement on Form S-3 (or its successor) in which Shareholders are entitled to
include Registrable Shares on a pro rata basis with such holders based on the
number of shares of Common Stock (on an as-converted basis) owned by
Shareholders and such holders.
     2.10 Rule 144 Requirements. The Company agrees to:
     (a) make and keep current public information about the Company available,
as those terms are understood and defined in Rule 144;
     (b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements); and
     (c) furnish to any holder of Registrable Shares upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as such holder may reasonably request to avail
itself of any similar rule or regulation of the Commission allowing it to sell
any such securities without registration.
     2.11 Termination. All of the Company’s obligations to register Registrable
Shares under Sections 2.1 and 2.2 of this Agreement shall terminate five
(5) years after the closing of the initial ‘33 Act Offering.
3. Transfers of Rights. The rights to cause the Company to register Registrable
Securities pursuant to this Section 2 may be assigned by a Series A Holder to a
transferee or assignee of Registrable Securities; provided, however, (a) the
transferor shall, within fifteen (15) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the securities with respect to which such registration rights are being
assigned, and (b) such transferee shall agree in writing to be subject to all
rights and restrictions applicable to Series A Holders set forth in this
Agreement, and such transferee or assignee shall thereby become an “Series A
Holder.”

-11-



--------------------------------------------------------------------------------



 



4. General.
     (a) Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     (b) Specific Performance. In addition to any and all other remedies that
may be available at law in the event of any breach of this Agreement, each
Series A Holder shall be entitled to specific performance of the agreements and
obligations of the Company hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Colorado (without giving
effect to the conflicts of law provisions thereof).
     (d) Notices. All notices, reports and other communications required or
permitted hereunder shall be in writing and shall be hand delivered, sent by
facsimile, or mailed, postage prepaid, to the Company, at the address listed
below, or to the Series A Holders at the following addresses, which shall be the
same addresses reflected on the records of the Company until such time as the
Company receives notice of a change:
The Company:            Across America Real Estate Corp.
1660 17th Street, Suite 450
Denver, CO 80202
Facsimile: 303-893-1005
Attention: Chief Executive Officer
with a copy to:
David Wagner & Associates, P.C.
8400 East Prentice Ave.
Penthouse Suite
Greenwood Village, Colorado 80111
Attention: David J. Wagner, Esq.
Telephone: (303) 793-0304
Facsimile: (303) 409-7650
The Series A Holders:
BOCO Investments, LLC
103 West Mountain Ave.
Fort Collins, Colorado 80524
Facsimile: (970) 482-6139
Attention: Chief Executive Officer

-12-



--------------------------------------------------------------------------------



 



with copy to:
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, CO 80202
Facsimile: 303-892-7400
Attention: Ronald R. Levine II and Brian J. Boonstra
GDBA Investments, LLLP
1440 Blake Street, Suite 310
Denver, CO 80202
Facsimile: (720) 932-9397
Attention: Chief Executive Officer
with copy to:
Davis & Ceriani P.C.
Suite 400, Market Center
1350 Seventeenth Street
Denver, CO 80202
Facsimile: (303) 534-4618
Attention: Patrick J. Kanouff
Joseph C. Zimlich
103 West Mountain Ave.
Fort Collins, Colorado 80524
Facsimile: (970) 482-6139
     Each such notice, report or other communication shall, for all purposes
hereof, be treated as effective or having been given when delivered if delivered
personally or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if sent by
facsimile with written confirmation, at the earlier of (i) 24 hours after
confirmation of transmission by the sending facsimile machine or (ii) delivery
of written confirmation.
     (e) Complete Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written.
     (f) Modification or Amendment. Neither this Agreement nor any provision
hereof can be modified or changed, except by an instrument in writing, signed by
the Company and the Series A Holders holding in the aggregate at least fifty
percent (50%) of the Registrable Shares.

-13-



--------------------------------------------------------------------------------



 



     (g) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
     (h) Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together shall constitute one and the same document. This Agreement
may be executed by facsimile signatures.
     (i) Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit or restrict the contractual
obligations of the parties.
[Signature page follows]

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Registration Rights Agreement has been executed by
the parties hereto as of the date first above written.

                  COMPANY:    
 
                Across America Real Estate Corp.    
 
           
 
  By:   /s/ Ann L. Schmitt    
 
           
 
      Name: Ann L. Schmitt    
 
      Title: Chief Executive Officer    
 
                SERIES A HOLDERS:    
 
                BOCO Investments, LLC    
 
           
 
  By:   /s/ Joseph C. Zimlich    
 
           
 
      Name: Joseph C. Zimlich    
 
      Title: CEO    
 
                GDBA Investments, LLLP    
 
           
 
  By:   /s/ G. Brent Backman    
 
           
 
      Name: G. Brent Backman    
 
      Title: Manager    
 
                Joseph C. Zimlich    
 
           
 
      /s/ Joseph C. Zimlich    
 
           

 